DETAILED ACTION
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 8/24/2022 has been entered.
Applicant’s response, filed 8/24/2022, has been fully considered. Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
Claims 1 and 5-17 are pending.
Claims 2-4 are canceled.
Claims 11-13 are withdrawn.
Claims 1, 5-8, and 15 are amended.
Claims 16-17 are newly added.
Claims 1, 5-10, and 14-17 are rejected.
Note with respect to the instant claims: Claim 1 has been assigned steps (a)-(i) in this action below in order to facilitate discussion. It is recognized that said designations are not present in the claims as originally filed.

Claim Objections
The outstanding objections to the claims are withdrawn in view of the amendments submitted herein.
The claims are objected to because of the following informalities. The instant objection is newly stated and is necessitated by claim amendment.
Claim 1 recites “generating, based on the comparison between the first portion of the unaligned genomic sequence read data… and the comparison between the second portion of the unaligned genomic sequence read data” to maintain consistent language throughout claims.  
Claims 5-6 recite “The method of claim 3”, but claim 3 has been cancelled. Claims 5 and 6 should be amended to recite “The method of claim [[3]] 1”.



Claim Interpretation
In claim 1, the recitation in the preamble that the method is “for compressing and communicating genomic information” does not limit the scope of the claim. As stated in the MPEP 2111.02(II) a preamble generally is not limiting when the claim body describes a structurally complete invention such that deletion of the preamble phrase does not affect the structure or steps of the claimed invention. Consequently, “preamble language merely extolling benefits or features of the claimed invention does not limit the claim scope without clear reliance on those benefits or features as patentably significant”. The preamble of claim 1 merely states an intended use of the method and it does not affect the steps of the claim because none of the steps recite compressing genomic information. 
 
Claim Rejections- 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5-10, and 14-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation “A method for compressing and communicating genomic information”. While there is support in the specification for the process of communicating genomic information and for communicating unaligned sequence read data as a list of variants at [0008], there is not explicit support within the specification, nor has Applicant provided such support, for compressing genomic information. The claims do no recite what is being compressed or how such compression could arise from the recited method steps. Under the broadest reasonable interpretation, compression of genomic information can include compression of the reference sequences or the sequence reads. Without information for what Applicant considers or wishes to be compressed, it is not possible to ascertain whether there is sufficient disclosure. Therefore, the limitation introduces new matter.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5-10, and 14-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The instant rejection is maintained from the previous Office Action and any newly recited portions are necessitated by claim amendment. 
The instant rejection reflects the Guidance published in the Federal Register notice titled
2019 Revised Patent Subject Matter Eligibility Guidelines (Vol. 84, No. 4, Monday January
7, 2019 at 50) and the October 2019 Updated Subject Matter Eligibility Guidance  (hereinafter both referred to as the “Guidance”), as outlined in the MPEP at 2106.04.
Framework with which to Evaluate Subject Matter Eligibility:
Step 1: Are the claims directed to a process, machine, manufacture, or composition of matter;
Step 2A, Prong One: Do the claims recite a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea;
Step 2A, Prong Two: If the claims recite a judicial exception under Prong One, then is the judicial exception integrated into a practical application (Prong Two); and
Step 2B: If the claims do not integrate the judicial exception, do the claims provide an inventive concept.
Framework Analysis as Pertains to the Instant Claims:
With respect to Step 1: yes, the claims are directed to a method for analyzing genomic information [Step 1: YES; See MPEP § 2106.03].
With respect to Step 2A, Prong One, the claims recite abstract ideas. The MPEP at 2106.04(a)(2) further explains that abstract ideas are defined as: 
mathematical concepts (mathematical formulas or equations, mathematical relationships and mathematical calculations);
certain methods of organizing human activity (fundamental economic practices or principles, managing personal behavior or relationships or interactions between people); and/or
mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information).
With respect to the instant claims, under the Step 2A, Prong One evaluation, the claims are found herein to recite abstract ideas that fall into the grouping of mental processes (in particular procedures for identifying, generating, and comparing information) and mathematical concepts.
The claim steps to abstract ideas of mental processes and mathematical concepts are as follows:
Independent claim 1: identifying a first reference motif included in a first portion of the unaligned genomic sequence read data, the first reference motif being included in a reference table comprising a plurality of reference motifs and a plurality of reference sequences, wherein each reference motif of the plurality of reference motifs is associated with a reference sequence of the plurality of reference sequences; selecting, from the reference table, a first reference sequence associated with the identified first reference motif; comparing the first portion of the unaligned genomic sequence read dataset with at least a portion of the first reference sequence associated with the first reference motif; identifying a second reference motif included in a second portion of the unaligned genomic sequence read data, the second reference motif being included in the reference table and being different than the first reference motif; selecting, from the reference table, a second reference sequence associated with the identified second reference motif; comparing the second portion of the unaligned genomic sequence read data with at least a portion of the second reference sequence associated with the second reference motif; generating, based on the comparison between the first of the unaligned genomic sequence read data and the at least a portion of the first reference sequence and the comparison between the second unaligned genomic sequence read data and the at least a portion of the second reference sequence, a variant list indicating differences between the at least a first portion of the unaligned genomic sequence read data and the at least a portion of the first reference sequence and differences between the at least a second portion of the unaligned genomic sequence read data and the at least a portion of the second reference sequence.
Dependent claim 9: generating a quality score curve based on the quality score information.
Dependent claim 10: generating, based on the generated quality score curve, quality score curve parameter information.
Dependent claim 14: wherein generating the quality score parameter information comprises comparing the quality score curve with one or more reference quality score curves.
Dependent claims 14-15 recite additional steps that further limit the judicial exceptions in dependent claims 9-10 and as such, are further directed to abstract ideas. 
The abstract ideas recited in the claims are evaluated under the Broadest Reasonable Interpretation (BRI) and determined herein to each cover performance either in the mind and/or performance by mathematical operation because the steps involve nothing more than instructions for a user to manually identify specific sequences within a genomic dataset, compare sequences to reference sequences, and generate lists of differences between those sequences, as well as generating quality score curves and parameter information by comparing the curves to reference quality score curves. There are no specifics as to the methodology involved in “identifying”, “selecting”, “comparing”, or “generating” and thus, under the BRI, one could simply, for example, compare sequences and make a list of differences with pen and paper, or draw a quality score curve based on quality score information using a pen and paper and compare that curve to a reference curve visually. Generating quality score curves and comparing the quality score curves to reference quality score curves can involve mathematical operations, as supported by the disclosure at [0048] and [0054-0059].
Therefore, claim 1 and those claims dependent therefrom recite an abstract idea [Step 2A, Prong 1: YES; See MPEP § 2106.04].
Because the claims do recite judicial exceptions, direction under Step 2A, Prong Two, provides that the claims must be examined further to determine whether they integrate the abstract ideas into a practical application (MPEP 2106.04(d). A claim can be said to integrate a judicial exception into a practical application when it applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception. This is performed by analyzing the additional elements of the claim to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the abstract idea, the claim is said to fail to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).
With respect to the instant recitations, the claims recite the following additional elements: 
Claim 1: “receiving unaligned genomic sequence read data for transfer to a second computing system; and transmitting, in response to a received request to transfer the unaligned genomic sequence data to the second computer system, the variant list and one or more indications of the first and the second reference motifs to the second computing system”.
Dependent claim 16: transmitting the generated quality score curve to the second computer system.
Dependent claim 17: transmitting the quality score parameter information to the second computer system.
Dependent claims 5-8 recite steps that further limit the recited additional elements regarding the structure of the genomic and reference data in the claims. Claims 5-6 further limit the reference table; claim 7 further limits the indication of the at least one reference motif; and claim 8 further limits the unaligned genomic sequence read data.
Independent claim 1 further includes a method… performed by a first computing system comprising a processor and a non-transitory computer-readable medium storing instructions that, when executed by the processor, cause the processor to perform the method and a second computing system corresponds to the same judicially recited exceptions as pertain to claim 1 above.  
With respect to Step 2A, Prong Two, the additional elements of the claims do not integrate the judicial exceptions into a practical application for the following reasons. Those steps directed to data gathering, such as “receiving” and “transmitting”, as well as limitations based on the structure of the data, perform functions of collecting the data needed to carry out the abstract idea. Data gathering does not impose any meaningful limitation on the abstract idea, or on how the abstract idea is performed. Data gathering steps are not sufficient to integrate an abstract idea into a practical application (MPEP 2106.05(g)). 
Further steps herein directed to additional non-abstract elements of “a method… performed by a first computing system comprising a processor and a non-transitory computer-readable medium storing instructions that, when executed by the processor” and “a second computing system” do not describe any specific computational steps by which the “computer parts” perform or carry out the abstract idea, nor do they provide any details of how specific structures of the computer, such as the computer-readable recording media, are used to implement these functions. Additionally, the step directed to “transmitting, in response to a received request to transfer the unaligned genomic sequence data to the second computer system” describes nothing more than the normal function of a generic computer for transmitting data. The claims state nothing more than a generic computer which performs the functions that constitute the abstract idea. Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claim does not integrate that abstract idea into a practical application. The courts have weighed in and consistently maintained that when, for example, a memory, display, processor, machine, etc.… are recited so generically (i.e., no details are provided) that they represent no more than mere instructions to apply the judicial exception on a computer, and these limitations may be viewed as nothing more than generally linking the use of the judicial exception to the technological environment of a computer (MPEP 2106.05(f)).  
Thus, none of the claims recite additional elements which would integrate a judicial exception into a practical application, and the claims are directed to an abstract idea [Step 2A, Prong 2: NO; See MPEP § 2106.04(d)].
As such, the claims are lastly evaluated using the Step 2B analysis, wherein it is determined that because the claims recite abstract ideas which are not integrated into a practical application, the claims also lack a specific inventive concept. Applicant is reminded that the judicial exception alone cannot provide the inventive concept or the practical application and that the identification of whether the additional elements amount to such an inventive concept requires considering the additional elements individually and in combination to determine if they provide significantly more than the judicial exception. (MPEP 2106.05.A i-vi).
With respect to the instant claims, the additional elements of data gathering described above do not rise to the level of significantly more than the judicial exception. As directed in the Berkheimer memorandum of 19 April 2018 and set forth in the MPEP, determinations of whether or not additional elements (or a combination of additional elements) may provide significantly more and/or an inventive concept rests in whether or not the additional elements (or combination of elements) represents well-understood, routine, conventional activity. Said assessment is made by a factual determination stemming from a conclusion that an element (or combination of elements) is widely prevalent or in common use in the relevant industry, which is determined by either a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates a well-understood, routine or conventional nature of the additional element(s); a citation to one or more of the court decisions as discussed in MPEP 2106(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s); a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); and/or a statement that the examiner is taking official notice with respect to the well-understood, routine, conventional nature of the additional element(s).
With respect to the instant claims, the prior art to Hahm et al. (US 2018/0121601 A1) discloses that “receiving” and “transmitting”, as well as limitations based on the structure of the data, are data gathering elements that are routine, well-understood and conventional in the art. Said portions of the prior art are, for example, [0007], [0285], and [0559]. As such, activities such as data gathering do not improve the functioning of a computer, or comprise an improvement to any other technical field; they do not require or set forth a particular machine; they do not effect a transformation of matter; nor do they provide a nonconventional or unconventional step. Rather, the data gathering steps as recited in the instant claims constitute a general link to a technological environment which is insufficient to constitute an inventive concept which would render the claims significantly more than the judicial exception (MPEP2106.05(g)&(h)).
With respect to claims 1 and those claims dependent therefrom, the computer-related elements or the general purpose computer do not rise to the level of significantly more than the judicial exception. Further exemplified prior art to, for example, Hahm et al. (US 2018/0121601 A1) teaches that computing elements are routine, well-understood and conventional in the art, at [0006] and throughout. The specification also notes that computer processors and systems, as example, are commercially available or widely used at [0035-0037]. The additional elements are set forth at such a high level of generality that they can be met by a general purpose computer. Therefore, the computer components constitute no more than a general link to a technological environment, which is insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(b)I-III).
Taken alone, the additional elements do not amount to significantly more than the above-identified judicial exceptions. Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claims as a whole do not amount to significantly more than the exception itself [Step 2B: NO; See MPEP § 2106.05].
Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. For additional guidance, applicant is directed generally to applicant is directed generally to the MPEP § 2106.



Response to Applicant Arguments
1.	Applicant submits that the claims are not directed to mental processes because the claims recite a method for communicating genomic information between computer systems, which is dissimilar to the general examples of mental processes detailed in MPEP 2106.04(a)(2)(III). Applicant further submits that the processing of unaligned genomic sequence read data cannot be practically performed in the mind. 
It is respectfully submitted that this is not persuasive. First, while certain claim elements are directed to communicating genomic information between computer systems, other elements within the claims can be performed in the mind, including those actions, for example, of identifying, selecting, comparing, and generating. The use of a physical aid, such as a computer, does not negate the mental nature of said limitations. The computer as claimed herein is not specifically implemented and changed by operation of said steps. Rather, the computer functions as a tool to perform said steps and any computer is capable of performing said tasks. The MPEP at 2106.05(f) states that merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea. Rather, claims that purport to improve computer capabilities or to improve an existing technology may integrate a judicial exception into a practical application or provide significantly more. 
Second, Applicant has offered no evidence as to the statement that a human mind cannot perform the data processing as claimed. As claimed herein, the method could be performed by receiving any number of sequencing reads. The data as gathered by performance of the instant claims would yield unaligned genomic sequence read data, in which one could then identify reference motifs completely with pen in paper, i.e. in one’s mind. There are no limitations of the dataset herein to preclude such an interpretation. For example, the unaligned genomic sequence read data could be composed of as few as two sequence reads, would could be scanned for a first and second reference motif. It is suggested that if Applicant intends large datasets to be analyzed, then such amendments should be made so that the interpretation of mentally/mathematically performing said steps would not be reasonably possible. In which case, said claim steps could be interpreted to not include abstract ideas and may be considered integrated, additional elements. Applicant is kindly reminded that amendments to the claims should be fully supported by the Specification as originally filed.  
2.	Applicant submits that a claim does not recite a mathematical concept if it is only based on or involves a mathematical concept. Applicant submits that the pending claims recite a method for compressing and communicating genomic information between computer systems is dissimilar from the general examples in the MPEP of mathematical functions. Applicant submits that even if the recited methods were to be considered as being based on or involving a mathematical concepts, the claims would not recite a mathematical concept.
It is respectfully submitted that this is not persuasive. The courts have found that claims that recite mathematical concepts can be integrated into a practical application (see Thales Visionix, Inc. v. United States, 850 F.3d 1343, 1348-49, 121 USPQ2d 1898, 1902 (Fed. Cir. 2017)), such that they were therefore found to be merely based on or involve a mathematical concept described in the specification. However, the recitations in the instant claims, in particular claims 9-10 and 14-15, include steps that are purely mathematical and/or mental steps, as outlined above. A review of the instant Specification provides support for generating quality score curves and parameter information using mathematical techniques as the only embodiments at [0048] and [0054-0059]. Therefore, the claimed mathematical concepts are not merely only based on or involve a mathematical concept, and, as such, recite a judicial exception. Further, as described in the above claim interpretation section, the claims are not directed to compression of genetic information, and thus the argument is moot.
3.	Applicant submits that additional elements may integrate recited judicial exceptions into a practical application by improvement of a technology or technical field and points to an example in the MPEP of digital data compression as one such improvement. Applicant submits that the amended claims recite an improved method for compressing and communicating unaligned genomic sequence read data, which is an improvement in existing technology. Applicant points to [0006-0007] of the specification for discussion of improvements. 
It is respectfully submitted that this is not persuasive. Applicant submits that the methods can facilitate communication of unaligned sequence read data to a system with greater computational resources to perform alignment and provide efficiencies in connections with communication and/or storage of data including unaligned sequence read data. The method steps after receiving the unaligned genomic sequence read data that are performed to generate a variant list do nothing to alter the communication of unaligned sequence read data to a second computer. Claim 1 recites “transmitting, in response to a received request to transfer the unaligned genomic sequence data to the second computer system, the variant list and one or more indications of the first and the second reference motifs to the second computing system”. Under the broadest reasonable interpretation, the first computer transmits the unaligned genomic sequence data along with the variant list and the reference motifs. The second computer would then supposedly perform alignment of the unaligned genomic sequence data. How the variant list and reference motifs are involved in such an alignment is not claimed. Therefore, the claims recite nothing more than one computer receiving unaligned genomic sequence data and transferring it, and other data derived from the unaligned genomic sequence data, to a second computer, which does not represent an improvement to the functioning of a computer. If Applicant intends to submit that the claims provide an improvement to technologies relating to the claimed method, such improvement must be realized in the claims, as evidenced by the Specification. As currently recited, the instant claims do not clearly convey an alleged improvement in communicating and/or storing unaligned genomic sequence read data. Further, as described in the above claim interpretation section, the claims are not directed to compression of genetic information, and thus the argument is moot.
In order to overcome this rejection, Applicant may wish to consider amendments and/or remarks directed towards the supposed improvement provided by transferring a variant list generated from motifs, rather than a full alignment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
A.	Claims 1 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hahm (US 2018/0121601 A1; Priority 10/28/2016; cited on the 2/10/2022 PTO-892 form) in view of Rizk et al. (Bioinformatics, 2010, 26, p. 2534-2540; cited on the current PTO-892 form). The instant rejection is newly stated and is necessitated by claim amendment.
Claim 1 recites a method for compressing and communicating genomic information performed by a first computing system comprising a processor and a non-transitory computer-readable medium storing instructions that, when executed by the processor, cause the processor to perform the method, the method comprising: a) receiving unaligned genomic sequence read data for transfer to a second computing system; b) identifying a first reference motif included in a first portion of the unaligned genomic sequence read data, the first reference motif being a reference motif included in a reference table comprising a plurality of reference motifs and a plurality of reference sequences, wherein each reference motif of the plurality of reference motifs is associated with a reference sequence of the plurality of reference sequences; c) selecting, from the reference table, a first reference sequence associated with the at identified first reference motif; d) comparing the first portion of the unaligned genomic sequence read data with at least a portion of the first reference sequence associated with the at least one reference motif; e) identifying a second reference motif included in a second portion of the unaligned genomic sequence read data, the second reference motif being included in the reference table and being different than the first reference motif; f) selecting, from the reference table, a second reference sequence associated with the identified second reference motif; g) comparing the second portion of the unaligned genomic sequence read data with at least a portion of the second reference sequence associated with the second reference motif; h) generating, based on the comparison between the first portion of the unaligned genomic sequence read data and the at least a portion of the first reference sequence and the comparison between the second unaligned genomic sequence read data and the at least a portion of the second reference sequence, a variant list indicating differences between the at least a first portion of the unaligned genomic sequence read data and the at least a portion of the first reference sequence and differences between the at least a second portion of the unaligned genomic sequence read data and the at least a portion of the second reference sequence; and i) transmitting, in response to a received request to transfer the unaligned genomic sequence data to the second computer system, the variant list and one or more indications of the first and the second reference to the second computing system.
Regarding claim 1, the prior art to Hahm teaches a system, method and apparatus for executing a bioinformatics analysis on genetic sequence data (abstract). Hahm teaches implementation of their invention in computer programs (i.e., non-transitory computer-readable medium storing instructions) that are executable on a programmable system including at least one programmable processor, which can be special or general purpose (i.e., a first computing system) [0920]. 
Regarding claim 1, step a), Hahm teaches receiving a plurality of reads of genomic data (i.e., unaligned sequence genomic sequence read data) [0007]. Hahm teaches receiving the plurality of reads of genomic data directly from the sequencer or from an associated memory (i.e., unaligned sequence genomic sequence read data) [0007] for analysis. 
Regarding claim 1, steps b) and e), Hahm teaches a mapping module so as to map (i.e., identify) one of a plurality of reads (i.e., unaligned sequence genomic sequence read data) to one or more segments of the one or more genetic reference sequences (i.e., associated reference sequences) based on the index [0009], where the indexes (i.e., first and second reference motifs) are built from one or more reference genomes [0012]. Hahm teaches employing a hash table (i.e., a reference table) that contains indexes (i.e., a plurality of reference motifs) of known alternative haplotype sequences for mapping purposes [0157]. Hahm teaches a hash table based mapper that employs such a hash table index [0014]. See below for teachings by Rizk regarding a reference table comprising reference sequences. 
Regarding claim 1, steps c), d), f), and g), Hahm teaches receiving one or more of the mapped positions for the read data and retrieving a segment of the reference sequence/genome corresponding to the mapped position (i.e., selecting a reference sequence associated with the first and second reference motifs) so that an alignment of the read (i.e., unaligned sequence genomic sequence read data) to each retrieved reference segment may be calculated (i.e., compared) [0014]. The mapped position is known from the index, as the index is associated with an address which represents position information in the genetic reference sequence [0012-0013].
Regarding claim 1, step h), Hahm teaches a variant call module for processing the mapped, aligned, and/or sorted reads with respect to a reference genome to thereby produce a variant call file (i.e., generating a variant list based on the comparison between the first and second portions of the unaligned sequence genomic sequence read data and the at least a portion of the first and second reference sequences) [0010] detailing how the mapped, aligned, and/or sorted reads vary from that of one or more reference sequences [0018].
Regarding claim 1, step i), Hahm teaches that one or more of the plurality of physical electrical interconnects may include an output from the integrated circuit for communicating result data (i.e., transmitting, in response to a received request, the results to a second computing system) from the mapping module (i.e., an indication of first and second reference motifs) and/or the alignment and/or sorting and/or variant call modules (i.e., the variant list) [0010]. 
Hahm does not teach a reference table comprising reference sequences wherein each reference motif of the plurality of reference motifs is associated with a reference sequence of the plurality of reference sequences.
However, the prior art to Rizk discloses the aligner GASSST for next-generation sequencing technologies (abstract). Rizk teaches that the GASSST algorithm has three stages: (i) searching for exact matching seeds between the reference genome and the query sequences; (ii) quickly eliminating hits that have more than a user-specified number of errors; and (iii) computing the full gapped alignment with the NW algorithm; these three steps are referred to, respectively, as seed-filter-extend (p. 2535, col. 2, par. 2). Rizk teaches that GASSST creates an index of all possible kmers in the reference sequence, where the index contains, for each seed position (i.e., kmers/seeds are considered as reference motifs), the sequence number, the position where it occurs, and the flanking regions (i.e., reference sequences) (p. 2535, col. 2, par. 3). Rizk teaches scanning every query sequence to find matching seeds (i.e., identifying first and second reference motifs in the first and second portions of unaligned genomic sequence reads) (p. 2535, col. 2, par. 3), which are then aligned to the flanking regions during the extend step (i.e., comparing the first and second portions of unaligned genomic sequence read data with the first and second reference sequences associated with the first and second reference motifs) (p. 2535, col. 2, par. 4 through p. 2527, col. 1, par. 4). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the method taught by Hahm for mapping a plurality of sequence reads to a reference genome based on an indexing technique with the data structure of Rizk because both references disclose methods for comparing sequencing reads to a reference genome using hash tables of the reference sequences. The motivation to include flanking sequences in the index or reference table would have been to improve the extension step employed by traditional aligners that use a hash-table of kmers for selecting regions sharing common kmers with query sequences, as taught by Rizk (p. 2535, col. 1, par. 3 through col. 2, par. 1). Thus, the substitution of the prior art index table of Hahm, which uses the genomic address of the index, with the prior art index table of Rizk, which includes the actual flanking sequences, in order to perform sequencing read comparison to a reference genome to produce the predictable result of a variant list, is no more than the simple substitution of one known element for another. 
Regarding claim 5, Hahm in view of Rizk teach the method of claim 1 as described above. Hahm teaches employing a hash table as described above. Hahm teaches that the mapping module may include or be connectable to a memory that includes one or more indexes, such an index built from the one or more reference genomes (i.e., wherein identifying the first and second reference motif comprises accessing the locally-stored reference table) [0012].
Regarding claim 6, Hahm in view of Rizk teach the method of claim 1 as described above. Hahm teaches employing a hash table as described above. Hahm teaches that the mapping module may include or be connectable to a memory that includes one or more indexes, such an index built from the one or more reference genomes (i.e., wherein identifying the first and second reference motif comprises accessing the reference table) [0012]. Hahm teaches that many of these modules may either be performed by software or on hardware, locally or remotely, e.g., via software or hardware, such as on the cloud, e.g., on a remote server and/or server bank, such as a quantum computing cluster [0177].
Regarding claim 7, Hahm in view of Rizk teach the method of claim 1 as described above. Hahm teaches that even if a data unit is large at the desired software/hardware boundary, it can still be efficiently handed off to a hardware engine for processing, just by passing a pointer to the particular data unit [0559]. Hahm does not particularly teach that the indication of the at least one reference motif comprises a pointer to the at least a portion of the reference sequence.
However, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the embodiments taught by Hahm to include, in the output of the aligning module, a pointer indicating the reference sequence in order to select, very precisely, the low-complexity/high-compute-load portions of a genomic data processing operation for implementation in custom logic, with optimized software/hardware boundaries with efficient small accesses, as taught by Hahm [0559].
Regarding claim 8, Hahm in view of Rizk teach the method of claim 1 as described above. Hahm teaches that the reads generated by the sequencer (i.e., the unaligned genomic sequence read data) are represented by a sequential number of base call and quality scores (i.e., quality score information), thereby identifying both the sequence for each read and its confidence [0187].
B.	Claims 9-10 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hahm in view of Rizk, as applied to claims 1 and 8, and in further view of Huang et al. (GigaScience, 2017, 6(5), pages 1–9; cited on the 2/10/2022 PTO-892 form). The instant rejection is newly stated and is necessitated by claim amendment.
  	Regarding claim 9, Hahm in view of Rizk teach the method of claim 8 as described above. Hahm does not teach that the method further comprises generating a quality score curve based on the quality score information.
However, the prior art to Huang teaches analysis of a whole-genome sequencing dataset generated by the sequencer BGISEQ-500 (abstract). Huang teaches generating a binary file with bases and quality scores (i.e., an unaligned sequence genomic sequence read data with quality score information) (page 2, column 2, paragraph 4). Huang teaches analyzing the read quality by plotting the distributions of base quality scores (i.e., generating a quality score curve based on the quality score information) (page 3, column 2, paragraph 1 and Fig. 3A-B).
Regarding claim 10, Hahm in view of Rizk and Huang teach the method of claim 9 as described above. Hahm does not teach that the method further comprises generating, based on the generated quality score curve, quality score curve parameter information.
However, Huang teaches comparing the distribution plots of base quality scores of sequences generated by two sequencers, the BGISEQ-500 and the HiSeq2500, finding differences in the proportion of low-quality reads, more stable base quality distribution along the reads, and lower overall single base quality scores (i.e., generating quality score curve parameter information) (page 3, column 2, paragraph 1 and page 6, column 1, paragraph 1).
Regarding claim 14, Hahm in view of Rizk and Huang teach the method of claim 10 as described above. Hahm does not teach comparing the quality score curve with one or more reference quality score curves.
However, Huang teaches comparing the distribution plots of base quality scores of sequences generated by two sequencers, the BGISEQ-500 and the HiSeq2500 (i.e., comparing the quality score curve with one or more reference quality score curves), finding differences in the proportion of low-quality reads, more stable base quality distribution along the reads, and lower overall single base quality scores (i.e., the quality score parameter information comprises indications of differences between the quality score curve and the reference quality score curves) (page 3, column 2, paragraph 1 and page 6, column 1, paragraph 1). As Huang teaches an example of using one other dataset for comparison, it is considered that this example encompasses the instantly claimed range of one or more reference quality score curves. 
Regarding claim 15, Hahm in view of Rizk and Huang teach the method of claim 14 as described above. Hahm does not teach that the indications of differences between the quality score curve and at least one of the one or more reference quality score curves comprise at least one predefined difference.
However, Huang teaches identifying differences between the quality score curves as described above. As Huang teaches determining these differences based on the characteristics of the distributions, these differences are considered as predefined. As Huang teaches an example of determining three differences between the quality score distributions, it is considered that this example encompasses the instantly claimed range of at least one predefined difference.
Regarding claims 16-17, Hahm in view of Rizk and Huang teach the method of claims 9-10 as described above. Hahm teaches that one or more of the plurality of physical electrical interconnects may include an output from the integrated circuit for communicating result data (i.e., transmitting) from the mapping module and/or the alignment and/or sorting and/or variant call modules [0010]. While Hahm does not teach a quality score curve or quality score parameter information, it is considered that Huang does, as described above. 
Regarding claims 9-10 and 14-17, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the method of Hahm in view of Rizk for mapping and aligning sequencing reads to an indexed genome with the method of Huang for quality score distribution analysis. The motivation would have been to compare data generated by new sequencing platforms to other sequencers for reference by the community during development of bioinformatics methods and sequencing-based applications for new platforms, as taught by Huang (page 2, column 1, paragraph 1). The basic technique of comparing quality score distributions to a reference would have yielded no more than the predictable outcome which one of ordinary skill would have expected to achieve with this common tool of the trade and was therefore an obvious expedient because the generation of base quality scores during sequencing are routinely examined by those of ordinary skill in the art during quality control, using open source tools like FastQC. Specifically regarding claims 16-17, it would have been obvious to transmit any result data to such a computer, including quality score curves or quality score parameter information, because Hahm specifically teaches communicating result data at least at [0010], and transmitting data between computers is a basic function of a computer. This statement is supported by the instant specification, which discloses at [0060] that “Although certain embodiments are discussed in connection with storing and/or transmitting quality score curve data using various curve approximation methods, it will be appreciated that the disclosed embodiments may be further used in connection with efficiently storing and/or communicating any suitable type of similar information”.

Response to Applicant Arguments
1.	Applicant submits that Hahm does not disclose or suggest the use of multiple reference motifs included in a reference table to generate a variant list.
	It is respectfully submitted that this is not persuasive. As described above and reiterated here, Hahm teaches indexing entire genomes at least at [0009-0012]. It is therefore considered that Hahm teaches the use of hash tables that contain multiple indexes, which encompasses a first and second reference motif and their associated reference sequences. Therefore, the rejection is maintained. It is noted that Hahm is not the only reference that could be used to teach these limitations of claim 1. It is considered that numerous references disclosing various short read aligners that employ hash tables of the reference genome (see below for art not relied upon in the current Office Action) could be used in place of Hahm, because such a method is well-known and common in the prior art. As recited, the claims are not clearly differentiated from such common methods.
2.	Applicant submits that Nguyen does not cure the deficiency of Hahm (the index of Hahm does not contain reference sequences as taught) because, for at least one reason, Nguyen teaches indexing two banks of protein sequences to compare each other, and does not teach indexing a reference genome.
It is respectfully submitted that this is not persuasive. As described in the previous Office Action dated 5/25/2022, in the response to applicant arguments on p. 25-26, Nguyen was used only to teach the deficiency of Hahm of a reference table that did not include reference sequences associated with the reference motifs. While it is considered that Nguyen continues to read on the amended claims, the prior art to Rizk has been substituted in order to advance prosecution. Rizk clearly teaches a hash table composed of seeds and their flanking sequences (p. 2535, col. 2, par. 3). 

Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. At least Altschul et al. (J. Mol. Biol., 1990, 215, p. 403-410; BLAST), Li et al. (Bioinformatics, 2008, 24, p. 713-714; SOAP), Li et al. (ACM Transactions on Database Systems, 2012, 37, p. 1-39; WHAM), and Zaharia et al. (arXiv:1111.5572v1, 2011, p. 1-10; SNAP) teach the use of a hash-based index of the genome to perform seed and extension alignments.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANNA NICOLE SCHULTZHAUS whose telephone number is (571)272-0812.  The examiner can normally be reached on Monday - Friday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571)272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JANNA NICOLE SCHULTZHAUS/Examiner, Art Unit 1671             

/Lori A. Clow/Primary Examiner, Art Unit 1671